DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 15-34 remain pending, and are allowed.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure considerations of such amendment, it MUST be submitted no later than the payment of the issue fee.
The amendments were made to the claims so the title more accurately reflect the claimed subject matter.
The application has been amended as follows:

In the title

Method, System, and Computer Readable Storage Medium For Alternative Email-Based Website Checkouts




Response to Arguments
Applicant’s arguments filed on 12/7/2021 with respect to the rejection under Double Patenting have been fully considered, and are persuasive. Applicant has filed a terminal disclaimer. 


Allowable Subject Matter
The claims are allowable over the prior art for the reasons as indicated in the previous Office Action mailed on 9/10/2021.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/T.J.K./Examiner, Art Unit 3625   

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625